02-11-422-425-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
                                               NOS.
02-11-00422-CR
                                                       
02-11-00423-CR
                                                       
02-11-00424-CR
                                             
02-11-00425-CR
 
 



Dralon Walker


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 213th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On
August 12, 2011, as part of a plea bargain agreement, Appellant Dralon Walker
pleaded guilty to a series of aggravated robberies with a deadly weapon
committed in October and November 2010, and the trial court sentenced him to twenty
years’ confinement in each case, to run concurrently.  Also on August 12, 2011,
the trial court certified that these are plea bargain cases and that Appellant
has no right to appeal.  On September 14, 2011, Appellant filed pro se notices
of appeal.  On September 27, 2011, we notified Appellant and his counsel that
the trial court’s certifications, which indicate that Appellant has no right to
appeal, had been filed in this court and that this appeal could be dismissed
unless Appellant or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal on or before October 7, 2011.  See
Tex. R. App. P. 25.2(d), 44.3.  Appellant filed a timely response, but it does
not show any grounds for continuing the appeal.
          Rule
25.2(a)(2) limits the right of appeal in a plea-bargain case to matters that
were raised by written motion filed and ruled on before trial or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R.
App. P. 25.2(a)(2).  The trial court’s certification denied permission to
appeal, and Appellant does not assert that he seeks to appeal matters that were
raised by written motion filed and ruled on before trial.  Accordingly, we
dismiss this appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
PER CURIAM


PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November 10,
2011




[1]See Tex. R. App. P. 47.4.